Electronically Filed
                                                     Supreme Court
                                                     30099
                                                     15-SEP-2014
                                                     12:20 PM



                            NO. 30099

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                 STEVEN B. SONGSTAD, Respondent.


                        ORIGINAL PROCEEDING
           (ODC 06-088-8428, 08-008-8651, 08-030-8673,
      09-043-8766, 09-044-8767, 09-045-8768, 09-079-8802,
       09-083-8806, 09-101-8824, 10-004-8838, 10-005-8839,
              10-035-8869, 10-037-8871, 11-028-8952)

                               ORDER
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Intermediate Court of Appeals Associate Judge Reifurth,
                  assigned by reason of vacancy)

          Upon consideration of the record in this matter,

particularly the March 31, 2014 and August 4, 2014 submissions by

the Office of Disciplinary Counsel (ODC), the May 6, 2014

declaration submitted by Respondent Songstad, and the May 21,

2014 stipulated agreement signed by both parties, and upon review

of Rule 2.20(c) of the Rules of the Supreme Court of the State of

Hawai#i (RSCH), it appears uncontested that the funds held in

Respondent Songstad’s personal checking account at Bank of
Hawai#i, ending in x8063, are not funds deposited in trust for

clients but, rather, the property of Respondent Songstad, subject

to a subrogated claim for reimbursement from the Lawyers’ Fund

for Client Protection (hereinafter, “the Fund”).   It further

appears that Respondent Songstad has admitted his debt to the

Fund and has declared, under penalty of perjury, his intention to

repay said debt, following a proper accounting to determine the

precise amount due.   It further appears that RSCH Rules

2.20(c)(2)(ii), (iii) and (iv) do not authorize this court to

order Bank of Hawai#i to issue a check payable to the Fund from

an account containing Songstad’s private assets, as requested by

ODC in its March 31, 2014 and August 4, 2014, motions.     It is

not, however, necessary to reach that question, in light of the

stipulated settlement of the parties, their apparent willingness

to settle the matter voluntarily, and the powers ultimately

available to the Fund, under RSCH Rules 10.4(i) and 10.7, to

obtain the funds in question.   Therefore,

          IT IS HEREBY ORDERED that this court approves the

substance of the stipulated agreement, pursuant to which (1) the

Office of Disciplinary Counsel has agreed to remove the hold

placed on the Bank of Hawai#i account ending in x8063, (2)

Respondent Songstad has committed to voluntarily draft a check to

the Fund for the stipulated amount of $2,700.00 and to transmit

said check forthwith to Charlene Norris in her capacity as Acting


                                 2
Administrator of the Fund, (3) Respondent Songstad has further

committed to reimburse the Fund the remaining $5,080.69 in the

time fixed by the stipulated agreement, and (4) ODC has committed

to timely reporting all said payments to this court.

          IT IS FURTHER ORDERED that ODC’s motion is denied in

all other respects, without prejudice to the Fund pursuing legal

action to obtain the funds in question, as authorized by RSCH

Rules 10.4(i) and 10.7, should Respondent Songstad fail to honor

the stipulated agreement.

          DATED:   Honolulu, Hawai#i, September 15, 2014.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Lawrence M. Reifurth




                                 3